Title: To James Madison from Benjamin Rush, 23 June 1801
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia June 23rd. 1801
Permit me to revive a friendship, Once very dear to me, by addressing you upon a Subject highly interesting to the United States.
The Commerce of our Country has suffered greatly by our Absurd Quarantine laws in the different States. These laws which admit the contagious nature of Our american yellow fever, have produced a reaction in the Governments of Europe which has rendered our Commerce with the Cities of Europe extremely expensive and oppressive.
The evils complained of Abroad, can only be remedied, by removing them at home, and this can only be done by convincing our citizens that our fever is not contagious, & that it is always of domestic Origin. The Arguments in favor of these Opinions you will find in the enclosed pamphflets.
The benefits to commerce, & to national population, and prosperity, which the Abolition of Quarantine laws, and a regard to cleanliness in our Cities would produce, are beyond Calculation.
Posterity will be grateful to that Government which shall take the lead in this important business. Hitherto Science has been scouted from the Cabinets of the Rulers of the World. It bears the hateful name of philosophy. But we look for more correct associations of things under the present Administration.
I enclose you a letter from Mr: Webster upon the Subject of mine. He deserved well of humanity and of his country for his labors in exposing the disgraceful ideas to human reason, which have prevailed, time immemorial, upon pestilential diseases.
Accept of my best wishes for your health, and believe me to be with great regard your sincere Old friend
Benjn: Rush
 

   
   RC (NjMoHP); Tr (owned by Mrs. George B. Cutts, Wellesley, Mass., 1982). RC docketed by JM.



   
   Rush may have sent JM his well-known booklets on this topic, An Account of the Bilious Remitting Yellow Fever, As It Appeared in the City of Philadelphia in the Year 1793 (Philadelphia, 1794) and Observations upon the Origin of the Malignant Bilious, or Yellow Fever in Philadelphia, and upon the Means of Preventing It: Addressed to the Citizens of Philadelphia (Philadelphia, 1799).



   
   Letter not found. Webster had written on 15 June (see JM to Rush, 28 June 1801).



   
   Two years earlier Noah Webster had published A Brief History of Epidemic and Pestilential Diseases; With the Principal Phenomena of the Physical World Which Precedes and Accompanies Them … (Hartford, 1799).


